PCIJ_B_12_TreatyLausanne_LNC_NA_1925-11-21_ANX_01_NA_NA_FR.txt. 34

To.
IT.

12.

13.

I4.

15.

AVIS CONSULTATIF N° 12

ANNEXE,

Pièces transmises par le Secrétaire général de la Société des Nations,
conformément à la Résolution du Conseil en date du 19 septembre 1925:

Exposé de action du Conseil dans l'affaire relative à la frontière
de l'Irak: article 3 (2) du Traité signé à Lausanne le 24 juillet 1923.

Société des Nations, Journal officiel, IVme année, n° 3, mars 1923,
éditions française et anglaise.

Procès-verbaux du Conseil, 23me Session.

Société des Nations, Journal officiel, Vme année, n° 10, octobre 1924,
éditions française et anglaise.

Procés-verbaux du Conseil, 30me Session.

Société des Nations, Journal officiel, Vme année, n° 11, premiére Partie,
novembre 1924, éditions française et anglaise.

Procés-verbaux du Conseil, 31me Session.

Extraits n08 30, 30 (a), 30 (8), 30 (c), 30 (4), du Journal officiel de la
Société des Nations (octobre 1925), éditions française et anglaise.
Procés-verbaux du Conseil, 35me Session. |

Document C. 384. 1924, VII, éditions française et anglaise.

Lettre en date du 6 août 1924 adressée par le Gouvernement britan-
nique au Secrétaire général de la Société des Nations.

Document de la Société des Nations C. 400. M. 147, 1925, VII.
Question de la frontière entre la Turquie et l'Irak. Rapport présenté au
Conseil par la Commission constituée en vertu de la Résolution du
30 septembre 1924.

Document C. 482. 1925, VII, éditions française et anglaise.

Rapport présenté le 1er septembre 1925 par M. Undén au Conseil de
la Société des Nations.

Copies certifiées conformes des lettres des 9 août et 1er septembre
1924 (adressées par le Secrétaire général de la Société des Nations au
ministre des Affaires étrangères de Turquie), de la lettre du 5 sep-
tembre 1924 (adressée par le ministre des Affaires étrangères de
Turquie au Président du Conseil de la Société des Nations), ainsi

3

que des procès-verbaux joints à ladite lettre du 9 août 1924.

Pièces iyansmises sur demande de la Cour par le Secrétaire général
de la Société des Nations:

Liste d’affaires entre Etats, traitées par le Conseil.
Note relative à certaines clauses de traités et autres, visant la com-
pétence et la procédure du Conseil de la Société des Nations.

Documents autres que Mémoires et Opinions juridiques, transmis par
les Gouvernements intéressés:

Livre Rouge, publié par le Gouvernement turc sur la question de Mossoul,
à partir de la signature du Traité d’armistice de Moudros (30 octobre
1918) jusqu’au ref mars 1925. Communiqué par le Gouvernement turc.
Télégramme, en date du 8 octobre 1925, émanant du Gouvernement
turc et définissant l'attitude de ce Gouvernement à l'égard des ques-
tions posées à la Cour.

Lettre, en date du 4 novembre 1925, adressée au Greffier de la Cour
par le chargé d’affaires de Turquie à La Haye. .

Comptes rendus de la Conférence de Constantinople sur la question
de Mossoul (19 mai — 5 juin 1924). (Tirage à part communiqué par
le Gouvernement britannique.)
35

AVIS CONSULTATIF N° 12

16. — Livre Bleu, publié par le Gouvernement britannique, Cmd. 1929.

17.

18.

Traité de paix avec la Turquie et autres actes signés à Lausanne le
24 juillet 1923.... et documents subsidiaires faisant partie du règle-
ment de la paix avec la Turquie. Communiqué par le Gouvernement
britannique.

Livre Bleu, publié par le Gouvernement britannique, Turkey n° 1,
1923, Cmd. 1814 (Conférence de Lausanne sur les affaires du Proche-
Orient, 1922-1923. Compte rendu des débats et projet de conditions
de paix). Communiqué par le Gouvernement britannique.

Recueil des Actes de la Conférence de Lausanne sur les affaires du
Proche-Orient (1922-1923), publié par l'Imprimerie Nationale, Paris,
1923. Transmis par les deux Gouvernements intéressés.
